Exhibit 10.5

 

LOGO [g542165ex10_5pg01.jpg]

Director Compensation Summary

(to be effective as of the May 2013 Annual Meeting of the Board of Directors)

Upon initial appointment to the Board of Directors other than at an annual
meeting of stockholders, each such initially appointed non-employee director
shall receive, for the period from the appointment through the end of the
director service year during which the appointment is made, a pro rata portion
of, and at every annual meeting of stockholders at which a non-employee director
is elected or re-elected, each such elected or re-elected non-employee director
shall receive, (i) an annual award of restricted stock or restricted stock units
having a value of $140,000, and (ii) the annual cash retainer(s) set forth below
for board membership, committee membership, and board/committee leadership to
which such non-employee director is appointed:

 

     Annual
Membership
Retainer      Annual Retainer Supplement
for Committee Chairmanship  

Board of Directors

   $ 65,000         N/A   

Audit Committee

   $ 15,000       $ 15,000   

Compensation Committee

   $ 10,000       $ 10,000   

Governance and Nominating Committee

   $ 10,000       $ 10,000   

Investment Committee

   $ 10,000       $ 10,000   

Upon the appointment of any non-employee director as Chairman of the Board, the
non-employee director so appointed shall receive additional annual compensation
in the amount of $163,800, of which 50% shall be payable in cash, and 50% shall
be payable in restricted stock or restricted stock units; provided, however,
that any non-employee director so appointed other than immediately following the
annual meeting of stockholders shall receive a pro rata portion thereof for the
period from the appointment through the end of the director service year.

Unless the director’s board service is earlier terminated, restricted stock or
restricted stock units awarded to non-employee directors will vest on May 28th
of the year following the date of grant; provided, however, that subject to the
terms of applicable award agreements, unvested restricted stock or restricted
stock units held by (i) any non-employee director who is not nominated for or
elected to a new term, including for example, due to a reduction in the size of
the Board, age precluding a re-nomination, the identification of a new nominee,
or the desire to retire at the end of a term, or (ii) any non-employee director
who resigns at Quanta’s convenience, including any resignation resulting from
the non-employee director’s failure to receive a majority of the votes cast in
an election for directors as required by Quanta’s Bylaws, will vest in full on
the earlier of (a) May 28th of the year following the date of grant or (b) the
date of such non-employee director’s termination of service.



--------------------------------------------------------------------------------

Each non-employee director shall receive a fee for attendance at each meeting of
the Board of Directors or any committee in excess of the number of meetings per
director service year specified below as follows:

 

     Fee for Meetings
in Excess of the
Following Number
Per Service Year:      Attendance
in Person      Participation
by Telephone  

Board of Directors

     9       $ 2,000       $ 1,000   

Audit Committee

     9       $ 1,000       $ 500   

Compensation Committee

     9       $ 1,000       $ 500   

Governance and Nominating Committee

     9       $ 1,000       $ 500   

Investment Committee

     9       $ 1,000       $ 500   

Directors are reimbursed for reasonable out-of-pocket expenses incurred in
attending meetings of the Board of Directors or the committees thereof, and for
other expenses reasonably incurred in their capacity as directors of Quanta.

Notwithstanding anything herein to the contrary, directors who also are
employees of Quanta or any of its subsidiaries do not receive additional
compensation for serving as directors.

Revised: May 22, 2013